Title: [Diary entry: 1 February 1786]
From: Washington, George
To: 

Wednesday first. Thermometer at  in the Morng.— at Noon and  at Night. Ground very hard froze, Wind Eastwardly in the Morning, and So. Et. the remaining part of the day; but clear, & tolerably pleasant notwithstanding. Not being able to leave here yesterday (as I intended) for the appointed meeting of the Directors of the Potomack Navigation at the Great Falls this day, I set out this Morning at the first dawning of day, for this purpose, and after as disagreeable a ride as I ever had for the distance, arrived, at the Falls at half after 11 Oclock where I found Colo. Gilpin (who had been there since Sunday Night) levelling &ca. and Colo. Fitzgerald who got there just before me. Spent the remainder of this day in viewing the different grounds along which it was supposed the Canal might be carried and after dining at the Huts went in the evening accompanied by Colo. Fitzgerald & Mr. Potts to a Mr. Wheelers in the Neighbourhood (abt. 1½ Miles off) to lodge.